Citation Nr: 1635115	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a rating excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from August 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in declining to increase the Veteran's PTSD disability compensation rating above 30 percent.

Although the July 2012 rating decision also denied an increased rating for the Veteran's service-connected hearing loss and this matter was listed as an issue in a January 2014 Statement of the Case (SOC), in the Veteran's formal appeal he explicitly indicated that he was only appealing the issue of an increased rating for PTSD.  

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is exhibited by occupational and social impairment with occasional decrease and work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent have not been approximately met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a May 2012 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  

Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and personnel records have been collected.  However, the Board notes that with the exception of the January 2015 VA examination, at all of the Veteran's VA examinations assessing him for PTSD the Veteran indicated that he has never sought mental health treatment.  Additionally, the January 2015 VA treatment record does indicate that the Veteran sought a psychology consultation for marriage counseling but declined treatment for PTSD.  Nevertheless, the Veteran's VA treatment records have been collected for the adjudication of other claims that are not currently before the Board.  Accordingly, VA has satisfied the duty to assist with regard to the procurement of all relevant outstanding records.

In May 2012 and January 2015, VA conducted examinations of the Veteran assessing him for PTSD.  The January 2015 VA examination was based on a thorough examination that included the Veteran's statements, a description of the Veteran's PTSD stressors and pertinent medical, social, marital, and family history, a complete review of the claims file.  On this basis, the Board finds this examination reports reflects the current severity of his PTSD symptoms and, thus are adequate to determine the rating warranted for this disability.  

However, with regard to the May 2012 VA examination, the Board notes that the examiner was unable to provide an opinion as to the Veteran's social and occupational impairment due to the Veteran's performance on various objective psychological tests suggested exaggerated reports of mental health symptoms.  Accordingly, although the May 2012 VA examiner's conclusions and observation otherwise appear to be valid, the Board finds that this examination is not adequate to assist the Veteran in pursuit of his claim and determine the rating warranted for the Veteran's PTSD.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Below Part III outlines the legal criteria that apply to claims for increased ratings, and in particular to mental health disorders and applies the aforementioned evidentiary principles to the record of this case.  

III. General Rules for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

Below Part A discusses the criteria of various ratings for mental health disorder, and their application to the Veteran's PTSD, while Part B discusses extraschedular considerations for the Veteran's PTSD. 

A. Rules Governing the Rating of Mental Health Disorders

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the Veteran is seeking a rating higher than his currently assigned 30 percent rating, the criteria for a 0 and a 10 percent rating under Diagnostic Code 9411 are not relevant and will not be discussed.

First, a 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

Second, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.

Third, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

Finally, the Board notes that in evaluating psychiatric disorders the VA has adopted and employs the nomenclature of the DSM-V in the rating schedule, and prior to August 4, 2014, of the DSM-IV.  See 38 C.F.R. § 4.130 (2015); see also 38 C.F.R. § 4.130 (2014).  As such, the diagnosis of a mental disorder should conform to version of the DSM then in effect; in this case, the DSM-V.  See 38 C.F.R. § 4.125(a) (2014).  

1. Evidence and Analysis

The Board begins its review of the evidence most relevant to the Veteran's claim by first addressing the July 2016 brief submitted by the Veteran's representative.  In that brief the Veteran's representative maintains that the criteria for the 50 percent rating have been met.  

As discussed above, the Veteran's PTSD was assessed in a January 2015 VA examination report.  By way of history, the traumatic event that triggers the Veteran's PTSD is an in-service submarine accident in which the Veteran's life was endangered.  At this examination the Veteran reported the following symptoms: (1) Nightmares; (2) intrusive thoughts; (3) emotional and psychological distress at reminder of the trauma; (4) avoiding thoughts/emotions/activities and places related to the trauma, in this case large bodies of water; (5) distant from other people; (6) negative about himself, others and the world; (7) persistent irritability and anger; (8) difficulty concentrating; (9) sleep disturbance; (10) exaggerated startle response; (11) hypervigilance; (12) anxiety; (13) depression; (14) panic attacks triggered by heights and while crossing bridges occurring weekly or less often.  

Addressing behavioral observations, the January 2015 VA examiner reported the following observations.  The Veteran was polite, open, and cooperative during his interview and testing.  The Veteran appeared to put forth good effort during the mental status exam and appeared to be a good informant.  The Veteran was dressed casually and appropriately with good hygiene. The Veteran's speech was within normal limits regarding articulation, rate, tone, volume, and production.  Affect was appropriate to the content of the Veteran's speech.  The Veteran was alert, attentive, and oriented to person, place, time, and situation.  Attention and concentration during the evaluation appeared adequate based on the Veteran's ability to complete questionnaires, respond to interview questions, and spell a word forward and backward.   The Veteran's immediate recall abilities were intact, as he correctly recalled three words immediately following oral presentation.  After a brief delay, he correctly recalled one of the three words un-cued and recalled another word with a category cue.  He correctly recalled the past three presidents from long-term memory.  On this basis, the examiner concluded that the Veteran's recent and remote memory abilities appear grossly intact.  

Moreover, the examiner noted that the Veteran displayed some evidence of abstract reasoning, his thought processes were logical and organized, he exhibited no evidence of delusions, he did not exhibit auditory or visual hallucinations, and he denied experiencing hallucinations or delusions.  The Veteran described his current mood as "calm," and over the past month as a "pretty good mood . . . the kids love Christmas."  The Veteran then discussed their family's Christmas decorations and his wife baking cookies.  The Veteran discussed recent medical limitations, explaining that "unfortunately the only thing that doesn't hurt is sitting around." To this end, he explained that there are a lot of physical things that he cannot do anymore, and he is used to doing physical work.  The Veteran also expressed worry about his memory because his father died ofAlzheimer's.

As for social and occupational functioning, the Veteran reported symptoms as follows.  The Veteran stated that he does not have friendships with other people and does not trust people outside of his family.  He described being overly protective of his wife and teenage children.  He also reported that his anxiety in crowds will limit the activities that they can do as a family.  He discussed though that he has a good relationship with his wife and children and that problems in his relationship with his wife are due to her problems with alcohol.  The Veteran stated that he keeps in touch with his brothers.  Regarding occupational functioning, the Veteran stated that he has had to stop working in his career as a welder because of medical problems.  When asked about sedentary employment tasks, the Veteran reported that he does not like to interact with other people and would be okay if he could work alone.  He discussed that he anticipated some difficulty if he had to interact with other people.  He noted that in his work as a welder he did not have to interact with other people often, and this is why welding was a good career for him prior to limitations from medical problems.  

Based on this foregoing history, behavioral observations, and mental status examination, the examiner assessed the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or as controlled by medication.  Additionally, the examiner noted that the Veteran reported that he has never sought treatment for PTSD and is not on medication for PTSD.  Moreover, the examiner noted that objective psychological testing indicated some concerns with the validity of the Veteran's self-reported symptoms.  More specifically the examiner indicated that the Veteran's scores on such testing was consistent with embellishment of his PTSD symptoms; however, the examiner also noted that the Veteran's scores were not ultimately inconsistent with the information gathered by the examiner during the Veteran's clinical interview, nor were they inconsistent with the examiner's behavioral observations as described above.

As for the Veteran's VA treatment records, as noted above, the Veteran has not sought out any treatment or medication for his PTSD, VA or otherwise.  Nonetheless, there are a few relevant records in his VA medical treatment records that have been associated with the claims file.  In May 2012, the Veteran reported: (1) extremely stressful memories of a military experience from the past; (2) repeated disturbing dreams of the past event; (3) acting and feeling as if the traumatic event is occurring again; (4) physical response to triggers of memories of the event; (5) avoiding thoughts and feelings related to trauma; (6) loss of interest in activities he used to enjoy; (7) feeling distance or cut off from other people; (8) feeling emotionally numb with those close to him; (9) feeling as if his future will be cut short; (10) trouble staying asleep; (11) irritable or angry outbursts; (12) difficulty concentrating; (13) being watchful or on guard; and (14) feeling jumpy or easily startled.  The Veteran rated all of these symptoms at a 5 on a 1-5 scale.  A subsequent October 2013 PTSD screening was positive.  At that time the Veteran affirmatively reported nightmares, avoidance of triggers, hypervigilance, and feeling detached from others.  

Finally, a January 2015 psychology consultation indicates that the Veteran reported nightmares of drowning and waking up in a sweat.  Other PTSD symptoms noted included: (1) startle; (2) isolation; (3) avoidance of public places and crowds; (4) avoidance of boats and water (5) panic symptoms; (6) emotional withdrawal; (7) intrusive memories; (8) lack of trust, and (9) hypervigilance.  The Veteran reported that he has frequent irritability but noted that he has taught karate for 23 years and this has helped with his temper.  The Veteran further indicated that he thinks that he manages these symptoms well enough; his wife's drinking prompted the request for mental health referral as he was seeking couple's counseling.  The Veteran was noted to be casually dressed, with good eye contact and talkative speech that was within normal limited, and thought processes intact, insight adequate, and moderate judgment.  The Veteran denied and failed to exhibit hallucinations or delusions or suicidal or homicidal thoughts and motivation.  The VA psychologist concluded that the Veteran exhibited moderate impairment, and noted that the Veteran declined group treatment for PTSD, and further noted that the Veteran had simplified his environment and demands by staying close to home, and pursuing solitary work in the past.

The Board begins its analysis by first addressing the Veteran's lay statements to the January 2015 VA examiner regarding his PTSD symptoms.  As a preliminary matter the Board notes that the Veteran is competent to report that his mental health symptoms as well as any marital and social difficulties he may incur because his perception of these symptoms are within his ability to observe, and do not require any special type of medical expertise.  Moreover, the Veteran's opinion of his mental health status and the health of his marriage and familial relationships are inherently subjective and the product of his own internal thoughts and feelings; therefore, they are directly observable to him.  In doing so, the Board notes that although some concerns as to potential symptom embellishment have been raised by the record, given the findings of the January 2015 VA examiner that his objective psychological testing was generally consistent with his clinical interview, the Board affords the Veteran the benefit of the doubt and defers to the January 2015 VA examiner.  Additionally, the Board notes that it finds the January 2015 VA examination report to be probative for the same reasons it found that examination report to be adequate.

Addressing the rating criteria, the Board observes that although some of the PTSD symptoms noted by the January 2015 VA examiner could lead the Veteran to experience occupational and social impairment, and that some mild to transient symptoms causing a decrease in work efficiency and inability to perform occupational tasks only during periods of significant stress were noted, the Veteran nonetheless did not report any specific occupational impairment with regard to his predominant work history of welding, as he describes it as solitary work.  Although the Veteran anticipates having some difficulty establishing effective work relationships were he to become employed in a job that is not solitary, the record nonetheless reflects that the Veteran has not pursued or attempted to pursue such employment, and as such there are no concrete examples of interpersonal conflicts in an occupational setting.  However, the Board does acknowledge that some of the Veteran's PTSD symptoms, in particular angry outbursts and irritability may pose some difficulties.  However, based on the Veteran's mental health history and his own statements, he is able to manage his own PTSD symptoms without any formal treatment or medications.  Further, his "dislike" of interacting with other people does not in and of itself rise to the level of impairment contemplated by the 50 percent rating level which requires "occupational and social impairment with reduced reliability and productivity."  Id. (emphasis added).  As such, a reduction in reliability and productivity is not reflected by record, the Veteran's any occupational impairment experienced by the Veteran and described by the January 2015 VA examiner and January 2015 VA treatment records is not contemplated by the record.

As for social impairment, notwithstanding the symptoms noted by the January 2015 VA examiner, the Veteran reported that it is his wife's drinking, not his PTSD that affects his marriage, and appears to have healthy relationships with both of his children, as demonstrated by his description of recent Christmas festivities.  Although the Veteran does report that his PTSD sometimes limits family activities such as trips and any events that involve crowds, his description of these limitations is indicative of his participation in familial activities.  While the Board acknowledges that some of the Veteran's protectiveness of his daughter may be caused by his hypervigilance, and that the Veteran does not have friendships of his own outside of family life, his familial relationships are indicative of social capabilities, as is his history of teaching karate for 23 years.  Further, as discussed above, the symptoms listed at each rating level are examples of symptoms that could cause occupational and social impairment, not an exhaustive list, and the 30 percent rating criteria does contemplate some level of social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (emphasis added).  

Additionally, although the 30 percent rating does not specifically account for "hypervigilance," the Veteran reported these symptoms to the VA examiner as in response to external stimuli such as sudden events, dangerous situations, and loud noises, which closely related to the symptoms of  "anxiety," "suspiciousness," and "panic attacks" contemplated by the 30 percent rating.  This is so because "hypervigilance" is defined as "abnormally increased arousal, responsiveness to stimuli, and scanning of the environment for threats [that is] often associated . . . with posttraumatic stress disorder," a symptom of which is recurrent and distressing recollection of an events, and physiological reactivity to external cues.  Dorland's Illustrated Medical Dictionary, 898 (32nd ed. 2012).  Accordingly, the Veteran's hypervigilance is adequately contemplated by the 30 percent rating.

Accordingly, the criteria for the 30 percent rating level most closely approximates the occupational and social impairment that is caused by the Veteran's service-connected PTSD and, as such the Veteran is not entitled to a higher disability rating of 50 percent pursuant to 38 C.F.R. § 4.130 (2015).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).

B. Extraschedular Considerations

In addition to the schedular criteria already addressed, certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three-part inquiry set forth in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptoms of the Veteran's PTSD, and the established criteria found in the rating schedule for mental health disorders demonstrates that the schedular ratings reasonably describe his PTSD disability levels and symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The Board finds that such is the case here.  Here, although the records indicates that Veteran has at times struggled to find employment at least partially due to his PTSD symptoms, as discussed above, the Veteran's occupational impairment has consistently been characterized as mild to moderate, and such levels of occupational impairment are explicitly contemplated by the rating schedule. 

Moreover, the rating criteria for mental health disorders are adequate to encompass this Veteran's PTSD, because most, if not all of his symptoms are contemplated by the 50 and 30 percent rating criteria.  38 C.F.R. § 4.130.  Further, as discussed above, the symptoms listed at each rating level are examples of symptoms that could cause occupational and social impairment, not an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002) (emphasis added).  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

Entitlement to a rating in excess of 30 percent for service-connected PTSD is denied.


REMAND

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Notwithstanding the above, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent schedular disability rating does not necessarily render moot the claim of entitlement to a TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, 22 Vet. App. at 293-94.  

Here, for the appeal period prior to August 14, 2012, the Veteran was 30 percent service-connected for bilateral hearing loss, and 30 percent service connected for PTSD; his combined rating was 50 percent.  Effective August 14, 2012 the Veteran was 60 percent service connected for Meniere's syndrome and 30 percent service connected for PTSD; his combined rating was 70 percent.  Effective August 14, 2014, the Veteran is 100 percent service connected for Meniere's syndrome and 30 percent service-connected for PTSD; his combined rating is 100 percent.  Therefore, for the appeal period from August 14, 2012 onwards, the Veteran meets the basic eligibility criteria for entitlement to a TDIU.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 4.16(a); Bradley, 22 Vet. App. at 293-94.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment shall generally be deemed to exist if a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

Here, as demonstrated by an August 2014 TDIU claims application, the Veteran has submitted that he is currently unemployed due to service-connected disabilities, and as discussed above, has indicated that he feels limited to solitary work like welding due to his PTSD.  Although the effect of the Veteran's PTSD on physical and sedentary employment was discussed at the January 2015 VA examination, the Board notes that the Veteran's highest rated service-connected disorder is Meniere's syndrome, and the cumulative impact of his service-connected disabilities have not been assessed.  Additionally, given the Veteran's educational history which consists only of a high school diploma, his vocational history as a welder, and his statements at the January 2015 VA examination that suggest that some of the Veteran's current medical issues interfering with his ability to pursue substantially gainful employment may be due to non-service connected medical conditions, remand of this claim is appropriate for additional development. 

Additionally, the Board notes that an August 2014 form submitted by the Veteran indicates that he has been consistently engaged in full-time employment as a welder from February 1988 to February 2014.  The Veteran indicated that his highest gross earning per month was $2069, and that the most he had ever earned in one year was $24, 828.  In this case, the Veteran has twice been denied entitlement to a TDIU, once in November 2013, and again in January 2015.  However, it does not appear the RO subsequently documented the Veteran's annual income consistent with 38 C.F.R. § 4.16 (a).  As such, on remand, this should be clarified.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter pertaining to his claim for entitlement to a TDIU.

2. Determine whether the Veteran is currently employed and by whom. Dates of most recent employment and wages should be documented in the claims file, as should any statements by the Veteran or his current or former employers.

3. Based on the development above or any other development deemed necessary, and if the Veteran is currently employed, document whether the Veteran's annual income does or does not exceed the poverty threshold for one person, according to the U.S. Department of Commerce, Bureau of the Census.

4. Schedule the Veteran for an appropriate examination to determine the functional effects of his service-connected disabilities.  

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


